DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 06/19/2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Requirement for Information under 37 CFR 1.105
3.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application	
The Examiner has determined that it is reasonable necessary to the examination of the instant application to provide the following information.  The requirement is applicable to the parties listed under 37 CFR 1.56 (c).  These are: (1) Each inventor named in the application; (2) Each attorney or agent who prepares or prosecutes the application; (3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, with the assignee or with anyone to whom there is an obligation to assign the invention.
	What is being Requested:
	(1)  All pertinent documents (including software manuals, user guides, FAQs, etc) relating to Applicant’s product OBDC (with respect to the generation, modification, and subsequent transferring of electronic checklists to vehicles)  
	Responding to the Request:
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement.
	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item
	This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
	Any inquiry concerning this communication should be directed to Mahesh Dwivedi at telephone number (571) 272-2731
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. PGPUB 2012/0158238) in view of Breitschwerdt (U.S. PGPUB 2016/0371624), and further in view of OBDS (Article entitled “Put a Checklist in Your MFD”, archived on 10/14/2016, available at https://web.archive.org/web/20161014063103/https://obds.aero/services).
8.	Regarding claims 1, 8, and 15, Daley teaches a method, system, and non-transitory computer-readable medium comprising:
A)  receiving bulk data from a user device (Paragraph 61, Figure 3); 
B)  parsing the bulk data to form a loadable database for an electronic procedure system of a vehicle (Paragraphs 33-34 and 62, Figure 3);
C)  generating a rendering of an electronic checklist of one or more electronic checklists based on the loadable database (Paragraphs 33-34 and 62, Figures 3, 12a-12b); 
D)  transmitting a first message to the user device (Paragraphs 33-34 and 62, Figures 3, 12a-12b);
E)  the first message including the rendering of the electronic checklist (Paragraphs 33-34 and 62, Figures 3, 12a-12b).
	The examiner notes that Daley teaches “receiving bulk data from a user device” as “In step 1, the technician device 115 receives signals 320, 325 from location reporters 310, 315, respectively. In step 2, the technician device 115 reports some attributes of the signals 320, 325 to the dynamic inspection module 105, which may be simply a strength of the respective signals, or may include alternative and/or additional Daley teaches “parsing the bulk data to form a loadable database for an electronic procedure system of a vehicle” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34) and “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62).  The examiner further notes that instant specification defines a loadable database as nothing more than a file (See “the vehicle manager program may control a functionality and configuration of the vehicle manager touch screen, in accordance with a loadable checklist control file (called herein a "loadable database") received from a cloud service” (Paragraph 29)).  Thus, the generated customized checklist (which is sent to a user dive 115) by the dynamic inspection module 105 of Daley teaches the claimed loadable database as it is clearly a file.  The examiner further notes that Daley teaches “generating a rendering of an electronic checklist of one or more electronic checklists based on the loadable database” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34) and “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62).  The examiner further notes that instant specification defines a loadable database as nothing more than a file (See “the vehicle manager program may control a functionality and configuration of the vehicle manager touch screen, in accordance with a loadable checklist control file (called herein a "loadable database") received from a cloud service” (Paragraph 29)).  Thus, the generated customized checklist (which is sent to a user dive 115) that is clearly rendered by the dynamic inspection module 105 of Daley teaches the claimed loadable database as it is clearly a file.  The examiner further notes that Daley teaches “generating a rendering of an electronic checklist of one or more electronic checklists based on the loadable database” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data Daley teaches the claimed loadable database as it is clearly a file.  The examiner further notes that Daley teaches “transmitting a first message to the user device” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other Daley teaches “the first message including the rendering of the electronic checklist” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34) and “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62).  The examiner further notes that sent customized checklist clearly is rendered on the user device as shown in Figures 12a-12b.  
Daley does not explicitly teach:
F)  iteratively performing an authoring process using a web-based tool to update the loadable database.
	Breitschwerdt, however, teaches “iteratively performing an authoring process using a web-based tool to update the loadable database” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122” (Paragraph 48).
	The examiner further notes that the secondary reference of Breitschwerdt teaches the concept of a remote device (communicating with a remote server (i.e. via the web)) being able to modify (i.e. update) checklists.  The combination would result in the user of Daley being able to modify the customized checklists. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).
	Daley and Breitschwerdt do not explicitly teach:
G)  receiving a second message from the user device, the second message including an instruction to transmit the updated loadable database to the electronic procedure system of the vehicle; and 
H)  transmitting a third message to the vehicle, the third message including the updated loadable database.
OBDS, however, teaches “receiving a second message from the user device, the second message including an instruction to transmit the updated loadable database to the electronic procedure system of the vehicle” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16), and “transmitting a third message to the vehicle, the third message including the updated loadable database” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).
	The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized checklist from a user device to an airplane (i.e. vehicle).  The combination would result in the checklists of Daley and Breitschwerdt to be able to be transferred into a vehicle. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching OBDS’s would have allowed Daley’s and Breitschwerdt’s to provide a method for mitigating risks, increasing crew efficiency, and saving money for aircrafts, as noted by OBDS (Page 4).
s 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. PGPUB 2012/0158238) in view of Breitschwerdt (U.S. PGPUB 2016/0371624), and further in view of OBDS (Article entitled “Put a Checklist in Your MFD”, archived on 10/14/2016, available at https://web.archive.org/web/20161014063103/https://obds.aero/services) as applied to claims 1, 8, and 15 above, and further in view of Arcuri et al. (U.S. Patent 5,493,678).
10.	Regarding claims 2, 9, and 16, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the web-based tool includes a standards enforcement boundary and a web-tool visual editor.
	Breitschwerdt, however, teaches “wherein the web-based tool includes a standards enforcement boundary and a web-tool visual editor” as “the checklist management system 20 includes a checklist database 22 coupled to an administration module 24 and an auditing module 26. The administration module 24 may be configured to handle administrative functions related to the checklist management system 20, such as system access and permissions, creating/modifying/deleting (archiving) checklists, adding supplier information, adding auditor information, adding supplier codes (to identify the source of the finished part), configuring systems, reporting, and receiving recipient-proposed changes” (Paragraph 29), “a single module (not shown) may be used to handle both the administrative and auditing functions of the checklist management system 20” (Paragraph 30), “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31), and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the 
	The examiner further notes that the secondary reference of Breitschwerdt teaches the concept of a remote device (communicating with a remote server (i.e. via the web)) being able to modify (i.e. update) checklists.  Such modification is done in accordance with permissions (i.e. “standards enforcements”.  The combination would result in the user of Daley being able to modify the customized checklists in accordance to standards enforcement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).
Daley, and Breitschwerdt, and OBDS do not explicitly teach:
B)  the web-based tool uses the standards enforcement boundary to ensure that generation, modification, and deployment of checklists follow syntax and relationship rules. 
	Arcuri, however, teaches “the web-based tool uses the standards enforcement boundary to ensure that generation, modification, and deployment of checklists follow syntax and relationship rules” as “Editors are typically comprised of: a user interface to accept commands from the user and display the results of the action; data manipulation processes to perform the necessary editing functions; data storage means to maintain the data and relationships; and (optionally) syntax rules expressing the valid relationships between data nodes for use by the data manipulation processes in validating requested actions” (Column 1, lines 20-26).
OBDS clearly teaches the validation of customized ECLs (See Page 13), there is no such explicit teaching of the use of syntax and relationship rules.  The secondary reference of Arcuri teaches the application of syntax rules and relationship rules in an editor interface.  The combination would result in the use of such rules when editing the ECLs of Daley, Breitschwerdt, and OBDS. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Arcuri’s would have allowed Daley’s, Breitschwerdt’s, and OBDS’s to provide a method for familiarity when editing, as noted by Arcuri (Column 2, lines 4-7).

Regarding claims 3, 10, and 17, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the iteratively performing the authoring process includes: receiving user inputs and/or corresponding data; 
B)  processing the user inputs and/or the corresponding data to update the loadable database; and 
C)  transmitting an update message with confirmation information and/or renderings of checklist GUIs corresponding to the one or more electronic checklists.
	Breitschwerdt, however, teaches “wherein the iteratively performing the authoring process includes: receiving user inputs and/or corresponding data” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include “processing the user inputs and/or the corresponding data to update the loadable database” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process” (Paragraphs 48-49), and “transmitting an update message with confirmation information and/or renderings of checklist GUIs corresponding to the one or more electronic checklists” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the 
	The examiner further notes that the secondary reference of Breitschwerdt teaches the concept of a remote device (communicating with a remote server (i.e. via the web)) being able to modify (i.e. update) checklists.  Such modifications teach the claimed user input to update the loadable database (which as explained above is interpreted in accordance to Paragraph 29 of the instant specification as simply a file).  Moreover, such modifications are clearly transmitted for updating including renderings back to the server.  The combination would result in the user of Daley being able to modify the customized checklists. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Regarding claims 4, 11, and 18, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:

	Breitschwerdt, however, teaches “wherein the processing the user inputs and/or the corresponding data to update the loadable database includes receiving author inputs to: add, delete, or edit a checklist of the one or more electronic checklists; add, delete, or edit flowcharts for the checklist; add, delete, or edit one or more element(s) in one or more location(s) on a rendering of the checklist; and/or add, delete, or edit one or more tag(s) for an element of the one or more element(s)” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process” (Paragraphs 48-49).
Breitschwerdt teaches the concept of a remote device (communicating with a remote server (i.e. via the web)) being able to modify (i.e. update) checklists.  Such modifications teach the claimed editing of a checklist of one or more checklists.  The combination would result in the user of Daley being able to modify the customized checklists. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Regarding claims 5, 12, and 19, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  the one or more element(s) include symbols, objects, and/or text, the symbols are displayable on a checklist GUI and are not interactive, the objects are displayable on the checklist GUI and are interactive, the text are alphanumeric strings of characters, the text are applied to the symbols or the objects to be displayed therewith, and/or displayed separately from the symbols or the objects, and the tags indicate one of: applying procedure attribute(s) to the element, linking synoptic(s) with the element, linking sensor(s) with the element, linking CAS message(s) with the element, linking phase of flight with the element, linking another checklist, and/or invoking program code based on an input to the element.
	Breitschwerdt, however, teaches “the one or more element(s) include symbols, objects, and/or text, the symbols are displayable on a checklist GUI and are not interactive, the objects are displayable on the checklist GUI and are interactive, the text are alphanumeric strings of characters, the text are applied to the symbols or the objects to be displayed therewith, and/or displayed separately from the symbols or the objects, and the tags indicate one of: applying procedure attribute(s) to the element, linking synoptic(s) with the element, linking sensor(s) with the element, linking CAS message(s) with the element, linking phase of flight with the element, linking another checklist, and/or invoking program code based on an input to the element” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process” (Paragraphs 48-49).
	The examiner further notes that due to the diction of “and/or” in parent dependent claims 4, 11, and 18, any further limitations directed towards the defining of one or more elements is purely optional when parent dependent claims 4, 11, and 18 are interpreted as simply the adding, editing, or deleting of a checklist of one or more checklists.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Daley, and Breitschwerdt, and OBDS do not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the processing the user inputs and/or the corresponding data to update the loadable database further includes validating the author inputs to determine whether the author inputs comply with the syntax rules. 
	Arcuri, however, teaches “wherein the processing the user inputs and/or the corresponding data to update the loadable database further includes validating the author inputs to determine whether the author inputs comply with the syntax rules” as “Editors are typically comprised of: a user interface to accept commands from the user and display the results of the action; data manipulation processes to perform the necessary editing functions; data storage means to maintain the data and relationships; and (optionally) syntax rules expressing the valid relationships between data nodes for use by the data manipulation processes in validating requested actions” (Column 1, lines 20-26).
	The examiner further notes that although the secondary reference of OBDS clearly teaches the validation of customized ECLs (See Page 13), there is no such explicit teaching of the use of syntax and relationship rules.  The secondary reference of Arcuri teaches the application of syntax rules and relationship rules in an editor interface for validation.  The combination would result in the use of such rules when editing the ECLs of Daley, Breitschwerdt, and OBDS. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Arcuri’s would have allowed Daley’s, Breitschwerdt’s, and OBDS’s to provide a method for familiarity when editing, as noted by Arcuri (Column 2, lines 4-7).

Regarding claims 7 and 14, Daley and Breitschwerdt do not explicitly teach a method and system comprising:
A)  wherein the electronic procedure system of the vehicle, in response to receiving the third message, extracts one or more data structure(s) and one or more function(s) from the loadable database to initialize the electronic checklist for generation and control of 
	OBDS, however, teaches “wherein the electronic procedure system of the vehicle, in response to receiving the third message, extracts one or more data structure(s) and one or more function(s) from the loadable database to initialize the electronic checklist for generation and control of the checklist GUIs, the one or more data structure(s) include content and arrangement information for the checklist GUIs, and the one or more function(s) include program code for how system and/or user inputs are to update the checklist GUIs” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).
	The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized electronic checklist from a user device to an airplane (i.e. vehicle).  Such a customized ECL (i.e. a loadable database in the broadest reasonable interpretation) clearly includes functionality and code to allow pilots to enter inputs into it on an MFD of the aircraft.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching OBDS’s would have allowed Daley’s and Breitschwerdt’s to provide a method for mitigating risks, increasing crew efficiency, and saving money for aircrafts, as noted by OBDS (Page 4).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Driscoll et al. on 13 July 2017.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to use ECLs).
U.S. PGPUB 2016/0314103 issued to Fox et al. on 27 October 2016.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to use ECLs).
U.S. PGPUB 2013/0138467 issued to Small et al. on 30 May 2013.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to use ECLs).
U.S. PGPUB 2020/0242855 issued to Sandhu et al. on 30 July 2020.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to use ECLs).
U.S. PGPUB 2019/0130668 issued to Johnson et al. on 02 May 2019.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to use ECLs).
U.S. PGPUB 2015/0081161 issued to Chapman et al. on 19 March 2015.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to use ECLs).
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 21, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168